                                             Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 1 of 7




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        CAMERON WINDOM,                                 Case No. 20-cv-02431-JCS
                                                        Plaintiff,                          ORDER GRANTING APPLICATION
                                   8
                                                                                            TO PROCEED IN FORMA PAUPERIS
                                                  v.
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY
                                  10        DRUG ENFORCEMENT AGENCY, et al.,                COMPLAINT SHOULD NOT BE
                                                                                            DISMISSED
                                                        Defendants.
                                  11
                                  12
Northern District of California




                                       I.      INTRODUCTION
 United States District Court




                                  13           Plaintiff Cameron Windom, pro se,1 asserts that Defendants the Drug Enforcement
                                  14   Administration (“DEA”) and Bureau of Alcohol, Tobacco, and Firearms (“ATF”) failed to comply
                                  15   with requests under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. Good cause
                                  16   having been shown, the Court hereby GRANTS Windom’s application to proceed in forma
                                  17   pauperis. See dkt. 2. Because Windom’s complaint does not include sufficient factual allegations
                                  18   to state a claim on which relief may be granted, however, Windom is ORDERED TO SHOW
                                  19   CAUSE why his complaint should not be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). No
                                  20
                                  21   1
                                        Windom is not a stranger to this Court. On January 22, 2019, Judge Seeborg dismissed a case
                                  22   against numerous federal officers and agencies where Windom asked the court to “exercise the
                                       honesty motion that can assure control over all corrupt policies, proceedings, and irrational laws.”
                                  23   Windom v. Hatch, No. 18-cv-07660-RS, 2019 WL 1095809 (N.D. Cal. Jan. 22, 2019), adopting
                                       recommendation, 2019 WL 1095831 (N.D. Cal. Jan. 3, 2019) (Laporte, M.J.). On June 27, 2019,
                                  24   Judge Freeman dismissed a complaint where Windom alleged misconduct related to mysticism
                                       and “neocheating,” concluding that Windom’s allegations were “largely incomprehensible.”
                                  25   Windom v. Brady, No. 19-cv-02045-BLF, 2019 WL 3367544 (N.D. Cal. June 27, 2019), adopting
                                       recommendation, 2019 WL 2387120 (N.D. Cal. June 6, 2019) (Hixson, M.J.). On April 6, 2020,
                                  26   Judge Armstrong dismissed a case where Windom alleged that the Internal Revenue Service
                                       violated his rights under the Eighth Amendment to the U.S. Constitution. Windom v. Internal
                                  27   Revenue Serv., No. C 20-1506 SBA, ECF Doc. No. 10 (N.D. Cal. Apr. 6, 2020), adopting
                                       recommendation, ECF Doc. No. 7 (N.D. Cal. Mar. 3, 2030) (Cousins, M.J.). A number of
                                  28   Windom’s complaints appear to invoke the late Frank R. Wallace’s “Neo-Tech” philosophy.
                                       Windom is advised that such philosophical concepts are not legal authority.
                                              Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 2 of 7




                                   1   later than August 4, 2020, Windom must file either an amended complaint curing the deficiencies

                                   2   stated herein or a response to this order arguing why his current complaint is sufficient. If

                                   3   Windom does not respond to this order by that date, the case will be reassigned to a United States

                                   4   district judge with a recommendation that it be dismissed with prejudice.

                                   5            The case management conference previously set for July 10, 2020 is CONTINUED to

                                   6   October 30, 2020 at 2:00 PM.

                                   7   II.      ALLEGATIONS OF THE COMPLAINT
                                   8            Other than short answers identifying the parties, basis for jurisdiction, and relief sought,

                                   9   the two substantive portions of Windom’s form complaint are sections identifying the amount in

                                  10   controversy and a statement of his claim. In the “Amount in Controversy” section, Windom wrote

                                  11   the following:

                                  12                    The Guns and Fists of November 3rd Newsletter Subversion
Northern District of California




                                                        Document Vol 3 #2 – “Cosmic Mind and the War of Two Worlds –
 United States District Court




                                  13                    Value Producers vs Value Destroyers” Reveals in addition to the
                                                        dynamics of fully integrated honesty & its Golden Helmet, the “DEA,
                                  14                    and ATF” must make restitution covering irreplaceable time wasted
                                                        by their value destructions, and providing me with false importance
                                  15                    and a bogus livelihood under the guise of “Consumer Protection.”
                                  16   Compl. (dkt. 1) ¶ II(B)(3).

                                  17            In the “Statement of Claim” section, Windom wrote as follows:

                                  18                    Plaintiff’s FOIA Requests and Defendants’ Failure to Respond: By
                                                        separate requests to DEA, and ATF dated July 2019, plaintiff
                                  19                    submitted FOIA requests for “all records relating to transactions,
                                                        communications, and contracts concerning the dynamics of fully
                                  20                    integrated honesty and its competitive business dynamics
                                                        accompanying the Guns and Fist Newsletter Documents.
                                  21
                                                        DEA Failed to Comply with Plaintiff’s Request. ATF Failed to
                                  22                    Comply with Plaintiff’s Request.
                                  23                    Plaintiff has exhausted the applicable administrative remedies with
                                                        respect to its FOIA request.
                                  24
                                  25   Id. ¶ III.

                                  26   III.     ANALYSIS
                                  27            A.   Legal Standard for Review Under § 1915
                                  28            Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave
                                                                                           2
                                           Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 3 of 7




                                   1   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:

                                   2   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek

                                   3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                   4   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Rule 8(a)(2) of the Federal Rules of Civil

                                   5   Procedure provides that a pleading must contain a “short and plain statement of the claim showing

                                   6   that the pleader is entitled to relief.” A complaint that lacks such statement fails to state a claim

                                   7   and must be dismissed.

                                   8          In determining whether a plaintiff fails to state a claim, the court assumes that all factual

                                   9   allegations in the complaint are true. Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th

                                  10   Cir. 1995). However, “the tenet that a court must accept a complaint’s allegations as true is

                                  11   inapplicable to legal conclusions” and to “mere conclusory statements.” Ashcroft v. Iqbal, 556

                                  12   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The pertinent
Northern District of California
 United States District Court




                                  13   question is whether the factual allegations, assumed to be true, “state a claim to relief that is

                                  14   plausible on its face.” Id. (citing Twombly, 550 U.S. at 570). Thus, to meet this requirement, the

                                  15   complaint must be supported by factual allegations. Id.

                                  16          Where the complaint has been filed by a pro se plaintiff, as is the case here, courts must

                                  17   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  18   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). “A district court should not dismiss a

                                  19   pro se complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the

                                  20   complaint could not be cured by amendment.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                  21   2012) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203−04 (9th Cir. 1988) (per curiam)).

                                  22          B.    Legal Standard for FOIA Claims
                                  23          FOIA was enacted with the “broad mandate” of “provid[ing] for open disclosure of public

                                  24   information.” Baldrige v. Shapiro, 455 U.S. 345, 352 (1982); see also Minier v. Cent. Intelligence

                                  25   Agency, 88 F.3d 796, 800 (9th Cir. 1996) (“FOIA entitles private citizens to access government

                                  26   records.”). Thus, under FOIA, “each agency, upon any request for records which (i) reasonably

                                  27   describes such records and (ii) is made in accordance with published rules stating the time, place,

                                  28   fees (if any), and procedures to be followed, shall make the records promptly available to any
                                                                                          3
                                           Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 4 of 7




                                   1   person.” 5 U.S.C. § 552(a)(3)(A).

                                   2          Notwithstanding FOIA’s broad mandate for public disclosure of documents, it includes

                                   3   nine exemptions under which an agency may withhold documents. 5 U.S.C. § 552(b); see Minier,

                                   4   88 F.3d at 800. “These exemptions are ‘explicitly exclusive’” in nature, meaning “an agency may

                                   5   withhold a document or portion thereof, only if the material at issue falls within one of the nine

                                   6   statutory exemptions.” Maricopa Audubon Soc. v. U.S. Forest Serv., 108 F.3d 1082, 1085 (9th

                                   7   Cir. 1997) (quoting Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 151 (1989)) (emphasis added).

                                   8   Further, the Ninth Circuit has held that “in light of FIOA’s purpose of encouraging disclosure, . . .

                                   9   ‘its exemptions are to be interpreted narrowly.’” Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964,

                                  10   973 (9th Cir. 2009) (quoting Assembly of Cal. v. U.S. Dep’t of Commerce, 968 F.2d 916, 920 (9th

                                  11   Cir. 1992)). Where an agency withholds documents under one of FOIA’s exemptions, the agency

                                  12   “bears the burden of demonstrating that the exemption properly applies to the documents.” Lahr,
Northern District of California
 United States District Court




                                  13   569 F.3d at 973.

                                  14          If a government agency denies production of requested documents under FOIA, the

                                  15   requester may administratively appeal the agency’s decision pursuant to the agency’s relevant

                                  16   regulations. See e.g. Hidalgo v. FBI, 344 F.3d 1256 (D.C. Cir. 2003). Once a FOIA requester has

                                  17   exhausted all administrative remedies, and if he or she continues to be dissatisfied with the

                                  18   government agency’s responses, the requester may appeal the government agency’s decision to a

                                  19   federal district court in the district where he or she resides. See 5 U.S.C. § 552(a)(4)(B) (“[T]he

                                  20   district court of the United States in the district in which the complainant resides . . . has

                                  21   jurisdiction to enjoin the agency from withholding agency records and to order the production of

                                  22   any agency records improperly withheld from the complainant.”); In re Steele, 799 F.2d 461, 465–

                                  23   466 (9th Cir. 1986) (holding that exhaustion of a party’s administrative remedies is required under

                                  24   FOIA before that party can seek judicial review).

                                  25          Where denial of a FOIA request is challenged in federal district court, the court reviews

                                  26   the matter de novo and “has jurisdiction to enjoin the agency from withholding agency records and

                                  27   to order the production of any agency records improperly withheld from the complainant.” 5

                                  28   U.S.C. § 552(a)(4)(B). A plaintiff in a FOIA action may be entitled to injunctive relief where the
                                                                                           4
                                           Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 5 of 7




                                   1   court finds that the agency’s reliance on a FOIA exemption was improper or where the agency

                                   2   “‘fails to demonstrate that it has conducted a search reasonably calculated to uncover all relevant

                                   3   documents.’” Lahr, 569 F.3d at 986 (quoting Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir.

                                   4   1985)). An agency may demonstrate that it has conducted a search that was “reasonably

                                   5   calculated to uncover responsive records” by submitting “in good faith” “reasonably detailed, non-

                                   6   conclusory affidavits depicting adequate searches for the documents requested.” Zemansky, 767

                                   7   F.2d at 571, 574.

                                   8          C.    Windom Has Not Sufficiently Stated a FOIA Claim
                                   9          Windom’s complaint asserts the basic elements of a claim under FOIA: that he submitted

                                  10   requests for documents, that the DEA and ATF failed to comply with those requests, and that

                                  11   Windom exhausted his administrative remedies. See Compl. ¶ III. Under the pleading standard of

                                  12   Iqbal and Twombly, however, “[t]hreadbare recitals of a cause of action’s elements, supported by
Northern District of California
 United States District Court




                                  13   mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Windom has not included

                                  14   factual allegations addressing how he submitted his requests, whether the DEA and ATF

                                  15   responded in any way, or what steps Windom took to exhaust his administrative remedies. It is

                                  16   also not entirely clear what Windom requested, or whether Windom believes that any responsive

                                  17   documents exist. Courts look to such factual allegations to determine at the pleading stage

                                  18   whether a plaintiff followed the correct procedures to trigger an obligation on the defendant

                                  19   agencies to produce documents or otherwise take action, and to allow the plaintiff to pursue a civil

                                  20   claim in court if the defendants failed to do so. See, e.g., Bettweiser v. Gans, No. 1:15-CV-00493-

                                  21   EJL, 2017 WL 1217096, at *4–7 (D. Idaho Mar. 31, 2017), aff’d, 715 F. App’x 767 (9th Cir.

                                  22   2018); Frost v. U.S. Dep’t of Justice, No. 17-cv-01240-JCS, 2017 WL 2081185, at *5 (N.D. Cal.

                                  23   May 15, 2017); Smith v. FBI, No. CV F 07-0507 LJO WMW, 2008 WL 115350, at *5 (E.D. Cal.

                                  24   Jan. 10, 2008). Windom is therefore ORDERED TO SHOW CAUSE why his complaint should

                                  25   not be dismissed for failure to include sufficient factual allegations to allow the Court to determine

                                  26   whether Windom submitted a valid request, whether the DEA and ATF’s response, if any, was

                                  27   appropriate, and whether Windom took the necessary steps to exhaust his administrative remedies.

                                  28          The Court also has serious concerns as to whether Windom’s request for “all records
                                                                                         5
                                             Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 6 of 7




                                   1   relating to transactions, communications, and contracts concerning the dynamics of fully

                                   2   integrated honesty and its competitive business dynamics accompanying the Guns and Fist

                                   3   Newsletter Documents,” Compl. ¶ III, satisfied FOIA’s statutory mandate that requests must

                                   4   “reasonably describe[]” the records sought. See 5 U.S.C. § 552(a)(3)(A). Because it is not

                                   5   entirely clear at this stage how Windom phrased his request, however, this order does not reach

                                   6   that issue. If Windom files an amended complaint, he may wish to attach copies of the requests

                                   7   that he submitted to the DEA and ATF. The Court further notes that Windom likely cannot obtain

                                   8   all forms of relief that he seeks under FOIA, but does not reach that issue at this time.

                                   9   IV.     CONCLUSION
                                  10           Windom is ORDERED TO SHOW CAUSE why his complaint should not be dismissed

                                  11   pursuant to 28 U.S.C. § 1915(e)(2)(B). No later than August 4, 2020, Windom must file either an

                                  12   amended complaint curing the deficiencies stated herein—i.e., alleging how he submitted his
Northern District of California
 United States District Court




                                  13   requests, how Defendants responded, and what steps he took to pursue administrative remedies—

                                  14   or a response to this order arguing why his current complaint is sufficient. If Windom does not

                                  15   respond to this order by August 4, 2020, the case will be reassigned to a United States district

                                  16   judge with a recommendation that it be dismissed with prejudice.

                                  17           Any amended complaint must include the caption and civil case number used in this order

                                  18   (20-cv-02431) and the words FIRST AMENDED COMPLAINT on the first page. Because an

                                  19   amended complaint completely replaces the previous complaint, any amended complaint may not

                                  20   incorporate claims or allegations of Windom’s original complaint by reference, but instead must

                                  21   include all of the facts and claims Windom wishes to present and all of the defendants he wishes

                                  22   to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). If Windom files an amended

                                  23   complaint, he may also wish to attach copies of the requests that he submitted to the DEA and

                                  24   ATF.

                                  25           Windom, who is not represented by counsel, is encouraged to contact the Federal Pro Bono

                                  26   Project’s Pro Se Help Desk for assistance if he continues to pursue this case. Lawyers at the Help

                                  27   Desk can provide basic assistance to parties representing themselves but cannot provide legal

                                  28   representation. Although in-person appointments are not currently available due to the COVID-19
                                                                                         6
                                           Case 3:20-cv-02431-JCS Document 8 Filed 07/07/20 Page 7 of 7




                                   1   public health emergency, Austin may contact the Help Desk at 415-782-8982 or

                                   2   FedPro@sfbar.org to schedule a telephonic appointment.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 7, 2020

                                   5                                                ______________________________________
                                                                                    JOSEPH C. SPERO
                                   6                                                Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     7
